DETAILED ACTION
	Claims 1-9 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 15, 2021 has been acknowledged and has been entered into the instant application file.
Previous Claim Rejections - 35 USC § 112
Claims 6 and 7 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. 
The claims are cancelled via the Examiner’s amendment below, and the rejection is withdrawn.
Claims 2 and 3 were previously rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claims are now in proper dependent form, and the rejection is withdrawn.
Previous Claim Rejections - 35 USC § 101
Claims 6 and 7 were previously rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are cancelled via the Examiner’s amendment below, and the rejection is withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yayoi M. Romans on July 22, 2021.
The application has been amended as follows: 
Delete claims 6 and 7.
Conclusion
Claims 1-5, 8, and 9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626